DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the third contact electrode extending in the first direction and being electrically connected to the first wiring and the fifth wiring, wherein the second contact electrode has a width in the second direction larger than a width in the second direction of the first contact electrode and larger than a width in the second direction of the third contact electrode...”, in combination with the rest of the limitations of claim 1.
  The primary reasons for allowance of the independent claim 8 is that the prior art does not disclose or suggest the claimed limitations “…the second contact electrode has a width in the second direction larger than a width in the second direction of the first contact electrode...”, in combination with the rest of the limitations of claim 8.
The closest prior art reference (US 8,441,040 B2) teaches a first wiring (BL3; Fig.7) a second wiring (WL2; Fig.7), a third wiring (BL2), a fourth wiring (BL1) and a fifth wiring (BL1), a first memory (MC4), a second memory (MC3), a third memory (MC2), a fourth memory (MC4), and teaches  a first electrode contact (VLb3e) and second electrode contact 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MOUNIR S AMER/Primary Examiner, Art Unit 2894